PER CURIAM.
The decree is affirmed, upon the opinion of Judge Hunt.
On Petition for Reave to Amend Decree.
Petition for le.ave to apply to District Court to amend decree finding infringement and ordering accounting, which decree was recently affirmed by this court.
W. Clyde Jones and Arthur B. Seibold, both of Chicago, Ill., for appellants.
PER CURIAM. It was proved to the satisfaction of the District Court and of this court that the Cutler-IIammer Company had made and sold controllers like Exhibit F and that such controllers infringed the patent, hinder the present decree, in the opinion of a majority of the court,, complainant is entitled to profits and damages, if it can prove any, on account of all such controllers — -i. e., controllers like Exhibit P— down to the accounting, whether they were sold to the In-terborough Company or to anybody else. It is unnecessary to amend the decree in order to give complainant any further relief, and therefore the motion for leave to apply for amendment to the District Court is denied.